Citation Nr: 0104923	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-19 442	)	DATE
	)
	)



THE ISSUE

Whether a decision by the Board of Veterans' Appeals (the 
Board) in August 1970 contained clear and unmistakable error 
(CUE).


REPRESENTATION

Moving Party Represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had recognized active military service from 
February 1941 to September 1942, [during which time he was a 
prisoner of war (POW) from April to September 1942]; and from 
January to October 1945.  A Certificate of Disability for 
Discharge was given in March 1946.

The veteran died at age 49 in September 1969.  He was 
service-connected at the time of death for functional cardiac 
disorder (effort syndrome), pterygium and malaria.

This case comes before the Board on an allegation of CUE in 
an August 1970 Board decision.  

The issue shown on the front cover is the sole question for 
review and is the only issue now before the Board.


FINDINGS OF FACT

1. On August 4, 1970, the Board denied the appellant's claim 
for service-connection for the cause of the veteran's death.

2. The Board's August 4, 1970 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.



CONCLUSION OF LAW

The decision of the Board on August 4, 1970, did not contain 
CUE.  38 U.S.C.A. §§ 501, 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1400-20.1411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is considered for the purposes of this 
appeal to be the widow of the late veteran, alleges clear and 
unmistakable error in the Board's August 4, 1970 decision.  
In that decision, the Board denied service connection for the 
cause of the veteran's death.

The decision was predicated on a determination that the heart 
disability which contributed to his death was not due to or 
contributed to by any service connected disability. 

Specifically, the Board reviewed the detailed service 
clinical records which reflected that prior to November 1945, 
no clinical cardiac abnormalities had been shown; that in 
November 1945, the veteran had been hospitalized with 
complaints of shortness of breath and occasional precordial 
pain.  Blood pressure had been 120/70 and there was no sign 
of heart enlargement or thrills; a systolic murmur was 
thought to have been heard at the apex transmitted along the 
left border of the sternum.  Impression was valvular heart 
disease with diagnosis of cardiovascular disease, etiology 
undetermined.  

The Board noted that after a Certificate of Discharge was 
approved, the veteran remained hospitalized during which time 
he complained of continued shortness of breath.  Blood 
pressure was 118/76 and there was no evidence of cardiac 
enlargement or other abnormalities.  Murmur was heard 
sometimes and not at other times.  Electrocardiogram (ECG) 
was normal.  It was noted that the veteran had had malaria 
several times in the past two years and a malarial smear was 
positive during hospitalization, and he received appropriate 
care therefor.  Discharge diagnosis was cardiovascular 
disease, rheumatic, mitral stenosis.

The Board also noted that the veteran had been hospitalized 
by VA in February and March 1947 during which time he 
underwent extensive evaluation.  Except for a variable 
systolic murmur, cardiac signs were entirely normal 
throughout.  It was noted that there was no history of 
rheumatic heart disease, and it was concluded that it was 
impossible to make an anatomical or pathological diagnosis 
for the cardiac symptoms and findings.

A specialized examination in June 1948 revealed a systolic 
murmur which the examiner felt was not organic in nature and 
was not transmitted.  All other heart findings including ECG 
and blood pressure were normal, as they were on another VA 
examination in July 1949.  Mild left ventricular hypertrophy 
was reported on chest x-ray but further diagnostic studies in 
June 1948 revealed no cardiac chamber enlargement.

The veteran had again been evaluated by VA in 1964 when a 
private physician reported that he had been seen for a 
variety of symptoms.  Diagnoses were pulmonary tuberculosis, 
hypertensive vascular disease and mild arteriosclerosis, 
manifested at the peripheral arteries.  Sitting blood 
pressure was 160/84.  There was no murmur.  A systolic murmur 
was recorded on another examination in late 1964 when the 
diagnosis was made of functional cardiac disorder (effort 
syndrome).  ECG was normal on both examinations.

Numerous statements were submitted concerning the veteran's 
symptoms.  Three private physician's statements in 1969 
indicate current treatment for cardiovascular disease with 
dyspnea, chest pain, tachycardia and fatigue.

In adjudicating the case, by a rating action in April 1946, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila granted service connection for cardiovascular 
disease, etiology undetermined, mitral insufficiency, 
compensated.  

A rating action in July 1948 changed the classification of 
the service-connected disability to functional heart murmur.  
A 10 percent rating was assigned therefor and continued at 
that level until the veteran's death.

The veteran's death in September 1969 was reported on the 
death certificate as being due to gastric hemorrhage and 
heart failure was a contributing factor.

The Board's 1970 decision was to the effect that 
notwithstanding the abovecited diagnosis of heart disease in 
service, the objective clinical evidence was without support 
for that conclusion.  Specifically, it was noted that 
evaluations and assessments to determine organic heart 
disorder in 1947, 1948 and 1949 showed only a functional 
systolic murmur, not any organic heart disability.  
Similarly, on VA examination as late as 1964, the supportable 
diagnosis was functional rather than organic cardiac 
disorder.  The Board specifically held that the first sign of 
organic heart disability was almost 2 decades after the 
veteran's service and unrelated to anything of service 
origin.

It must be noted as well that at the time of the 1970 Board 
decision, the Board also specifically held that even if 
"heart failure" noted on the death certificate as 
contributing to death had been due to coronary artery 
disease, it still remained that there was no supportable 
clinical basis for associating this with anything of service 
origin.  

The underlying premise was that symptoms and signs related to 
the heart manifested in service and for many years thereafter 
were functional in nature, and that any organic heart 
problems were not demonstrated until some 18 years after 
service.  Similarly, it was concluded that any 
gastrointestinal disability causing and/or contributing to 
death was unrelated to anything of service origin.

Finally, the Board concluded that neither gastrointestinal 
disorder nor an organic heart disease was incurred in or 
aggravated by service; that neither arteriosclerosis nor any 
other organic heart disease was manifested within one year of 
discharge from service for presumptive purposes; and that a 
service-connected disability did not cause or contribute to 
the cause of the veteran's death.

The Board in August 1970 was obligated to review the 
veteran's case according to the law in existence at that 
time, as a review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403 (b)(1) (2000).  That 
law included that then codified under 38 U.S.C.A. §§ 312, 
313, 410 and 38 C.F.R. 3.307, 3.312. 

On September 28, 1999, the Board advised the appellant that 
her allegations would be considered a CUE motion.

The appellant's contends that the contributory cause of the 
veteran's death, namely heart failure, was related to his 
service connected functional heart disorder.  She and her 
representative argue that while she is not medically trained, 
that at the time of the Board's 1970 decision, no second 
opinion was requested to support the Board's conclusions.  It 
is also argued that the service-connected functional heart 
disorder aided or lent assistance to the production of death 
and that this aspect of the law relating to service 
connection for the cause of a veteran's death had been 
ignored in the prior Board determination.

Criteria and Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, codified at 38 C.F.R. §§ 20.1400-1411. 

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

Regulation 38 C.F.R. § 20.1403, relates to what constitutes 
CUE and what does not, and provides as follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed--(1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2)  Special rule for Board decisions 
issued on or after July 21, 1992...

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.--

(1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  
[Authority: 38 U.S.C.A. §§ 501(a), 7111.]

In this case, the appellant has not demonstrated that the 
Board's August 1970 decision which denied service connection 
for the cause of the veteran's death was erroneous.  As 
explained above, the Board's decision discussed the evidence 
of record at the time and applied the requisite criteria for 
service connection of an organic heart (or parenthetically, 
gastrointestinal) disorder.  

The contentions set forth by the appellant are not the type 
of allegations that constitute a valid claim of CUE. 

As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and 

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

CUE "are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313. 

"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the correct facts, as set forth in the 
veteran's claims folder were applied to the pertinent law and 
regulations.  The Board notes that multiple VA examinations 
and evaluation from 1947 to 1964 failed to show any organic 
heart disease.  The Board in 1970 considered this evidence 
along with the evidence of cardiac evaluations inservice and 
that of private physicians in 1969.  There is no indication 
that the facts as then known were not before or considered by 
the Board. 

Further, then as now the law provided that to establish 
service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  The law also provided that 
cardiovascular disease becoming manifest to a degree of 10 
percent within one year of discharge from service shall be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1310 (West 1991) formerly 38 U.S.C.A. §§ 312, 
313, 410.  The August 1970 Board decision correctly applied 
the law, and its findings were consistent with and supported 
by the law then applicable for determining whether the 
veteran's death was due to or in any way contributed to by a 
service incurred disability.  Accordingly, that denial was a 
reasonable exercise of adjudicatory judgment and did not 
involve clear and unmistakable error.

The Board notes the contention that a second opinion 
concerning whether or not the veteran's death was related to 
service-connected disability should have been obtained by the 
Board prior to its 1970 decision.  However, the regulations 
clearly provide that duty to assist is not a basis for 
finding CUE.  The Board finds no CUE in the prior Board's 
implied determination that the record was sufficient to 
decide the claim and that further medical opinion was not 
necessary.  This allegation does not rise to CUE.

After careful review of the evidence of record, the Board 
concludes that there was no error, either of fact or law, in 
the August 4, 1970 decision by the Board.  Accordingly, in 
the absence of any such error, the motion is denied.


ORDER

The motion for revision for the August 4, 1970 Board decision 
on the grounds of CUE is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

